Exhibit 10.1

CENTENNIAL BANK HOLDINGS, INC.
CHANGE IN CONTROL SEVERANCE PLAN


1.             PURPOSE.  THE PURPOSE OF THE CENTENNIAL BANK HOLDING, INC. CHANGE
IN CONTROL SEVERANCE PLAN (THE “PLAN”) IS TO RECRUIT AND FOSTER THE CONTINUOUS
EMPLOYMENT OF KEY MANAGEMENT PERSONNEL OF THE COMPANY AND TO REINFORCE AND
ENCOURAGE THEIR CONTINUED ATTENTION AND DEDICATION TO THEIR DUTIES IN THE EVENT
OF ANY THREAT OR OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED IN SECTION 2),
ALTHOUGH NO SUCH CHANGE IS NOW APPARENT OR CONTEMPLATED.


2.             DEFINITIONS.  AS USED IN THIS PLAN, THE FOLLOWING TERMS SHALL
HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


(A)           “ANNUAL PERFORMANCE BONUS” MEANS THE ANNUAL BONUS AWARDED UNDER
THE COMPANY’S EXECUTIVE CASH INCENTIVE PLAN OR ANNUAL INCENTIVE PLAN (OR, IN
EACH CASE, ANY PREDECESSOR, SUBSTITUTE OR SUCCESSOR PLAN DESIGNATED AS SUCH BY
THE BOARD), AS IN EFFECT FROM TIME TO TIME.


(B)           “BASE SALARY” MEANS THE PARTICIPANT’S ANNUAL BASE SALARY IN EFFECT
IMMEDIATELY BEFORE THE OCCURRENCE OF THE CIRCUMSTANCE GIVING RISE TO THE
PARTICIPANT’S TERMINATION, OR, IF GREATER, THE PARTICIPANT’S ANNUAL BASE SALARY
IN EFFECT IMMEDIATELY BEFORE THE CHANGE IN CONTROL.


(C)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY AND, AFTER A
CHANGE IN CONTROL, THE “BOARD OF DIRECTORS” OF THE SURVIVING COMPANY.


(D)           “BONUS AMOUNT” MEANS THE AVERAGE OF A PARTICIPANT’S 2 ANNUAL
PERFORMANCE BONUSES FOR THE 2 FISCAL YEARS ENDING BEFORE THE PARTICIPANT’S DATE
OF TERMINATION; PROVIDED THAT (I) IF A PARTICIPANT HAS BEEN AN EMPLOYEE OF THE
COMPANY THROUGH THE END OF ONLY ONE FISCAL YEAR BEFORE THE PARTICIPANT’S DATE OF
TERMINATION AND WAS ELIGIBLE FOR AN ANNUAL PERFORMANCE BONUS FOR SUCH FISCAL
YEAR (INCLUDING ON A PRO RATA BASIS), THE BONUS AMOUNT SHALL BE THE AVERAGE OF
(X) THE ANNUAL PERFORMANCE BONUS FOR THE FISCAL YEAR ENDING BEFORE THE DATE OF
TERMINATION (IF SUCH BONUS WAS MADE ON A PRO RATA BASIS, SUCH BONUS SHALL BE
ANNUALIZED FOR THE PURPOSE OF CALCULATING THE BONUS AMOUNT) AND (Y) THE
PARTICIPANT’S TARGET ANNUAL PERFORMANCE BONUS, EXPRESSED AS A PERCENTAGE OF BASE
SALARY IN THE EVENT THE RELEVANT GOALS ARE 100% ACHIEVED, FOR THE FISCAL YEAR IN
WHICH THE DATE OF TERMINATION OCCURS AND (II) IF A PARTICIPANT (X) HAS BEEN AN
EMPLOYEE OF THE COMPANY THROUGH THE END OF ONLY ONE FISCAL YEAR BEFORE THE
PARTICIPANT’S DATE OF TERMINATION AND WAS NOT ELIGIBLE FOR AN ANNUAL PERFORMANCE
BONUS FOR SUCH FISCAL YEAR OR (Y) HAS NOT BEEN AN EMPLOYEE OF THE COMPANY
THROUGH THE END OF ONE FISCAL YEAR WITH THE COMPANY BEFORE THE PARTICIPANT’S
DATE OF TERMINATION, THE BONUS AMOUNT SHALL BE THE PARTICIPANT’S TARGET ANNUAL
PERFORMANCE BONUS, EXPRESSED AS A PERCENTAGE OF BASE SALARY IN THE EVENT THE
RELEVANT GOALS ARE 100% ACHIEVED, FOR THE YEAR IN WHICH THE DATE OF TERMINATION
OCCURS.


--------------------------------------------------------------------------------





(E)           “CAUSE” MEANS (I) AN INTENTIONAL AND CONTINUED FAILURE OF A
PARTICIPANT TO PERFORM DUTIES WITH THE COMPANY AND ITS SUBSIDIARIES (FOR THE
AVOIDANCE OF DOUBT, EXCLUDING ANY FAILURE DUE TO PHYSICAL OR MENTAL ILLNESS) AND
SUCH FAILURE CONTINUES AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS
DELIVERED BY THE COMPANY TO THE PARTICIPANT THAT SPECIFICALLY IDENTIFIES THE
MANNER IN WHICH THE PARTICIPANT HAS FAILED TO PERFORM; (II) AN INTENTIONAL ACT
OF ILLEGAL CONDUCT OR GROSS MISCONDUCT THAT IS DEMONSTRABLY INJURIOUS (OTHER
THAN TO A DE MINIMIS EXTENT) TO THE BUSINESS, REPUTATION OR REGULATORY
RELATIONSHIPS OF THE COMPANY; (III) AN INTENTIONAL ACT OF FRAUD, EMBEZZLEMENT OR
THEFT IN CONNECTION WITH THE BUSINESS OF THE COMPANY; (IV) INTENTIONAL
DISCLOSURE OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY OR
CONFIDENTIAL INFORMATION RELATING TO CUSTOMERS OF THE COMPANY OR ITS PARENT, A
SUBSIDIARY OR AFFILIATE; (V) AN ACT CONSTITUTING A FELONY OR A MISDEMEANOR
INVOLVING MORAL TURPITUDE FOR WHICH THE PARTICIPANT IS CONVICTED BY ANY FEDERAL,
STATE OR LOCAL AUTHORITY, OR TO WHICH THE PARTICIPANT ENTERS A PLEA OF GUILTY OR
NOLO CONTENDERE; (VI) AN ACT OR OMISSION THAT CAUSES THE PARTICIPANT TO BE
DISQUALIFIED OR BARRED BY ANY GOVERNMENTAL OR SELF-REGULATORY AUTHORITY FROM
SERVING IN HIS OR HER EMPLOYMENT CAPACITY OR LOSING ANY GOVERNMENTAL OR
SELF-REGULATORY LICENSE THAT IS REASONABLY NECESSARY FOR THE PARTICIPANT TO
PERFORM HIS OR HER RESPONSIBILITIES TO THE COMPANY; OR (VII) INTENTIONAL BREACH
OF CORPORATE FIDUCIARY DUTY INVOLVING PERSONAL PROFIT.  FOR THE PURPOSES OF THIS
PLAN, NO ACT, OR FAILURE TO ACT, ON THE PART OF THE PARTICIPANT SHALL BE DEEMED
“INTENTIONAL” UNLESS DONE, OR OMITTED TO BE DONE, BY THE PARTICIPANT NOT IN GOOD
FAITH AND WITHOUT REASONABLE BELIEF THAT HIS OR HER ACTION OR OMISSION WAS IN
THE BEST INTEREST OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT SHALL NOT BE DEEMED TO HAVE BEEN TERMINATED FOR CAUSE HEREUNDER
UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO THE PARTICIPANT A COPY OF A
RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN TWO-THIRDS OF
THE MEMBERS OF THE BOARD THEN IN OFFICE AT A MEETING OF THE BOARD CALLED AND
HELD FOR SUCH PURPOSE (AFTER REASONABLE NOTICE TO THE PARTICIPANT AND AN
OPPORTUNITY FOR THE PARTICIPANT, TOGETHER WITH HIS OR HER COUNSEL TO BE HEARD
BEFORE THE BOARD), FINDING THAT, IN THE GOOD FAITH OPINION OF THE BOARD, THE
PARTICIPANT HAD COMMITTED AN ACT SET FORTH ABOVE IN CLAUSES (I) THROUGH (VII)
AND SPECIFYING THE PARTICULARS THEREOF IN DETAIL.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE PARTICIPANT OR HIS OR HER BENEFICIARIES TO CONTEST THE VALIDITY
OR PROPRIETY OF ANY SUCH DETERMINATION.


(F)            “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING EVENTS:


(I)            ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE DEFINED IN SECTION
13(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER) IS OR BECOMES THE “BENEFICIAL OWNER”
(WITHIN THE MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY, OR OF ANY ENTITY RESULTING FROM A
MERGER OR CONSOLIDATION INVOLVING THE COMPANY, REPRESENTING MORE THAN 50% OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY OR SUCH
ENTITY;

2


--------------------------------------------------------------------------------





(II)           THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, ARE MEMBERS OF THE
BOARD (THE “EXISTING DIRECTORS”), CEASE, FOR ANY REASON, TO CONSTITUTE MORE THAN
50% OF THE NUMBER OF AUTHORIZED DIRECTORS OF THE COMPANY AS DETERMINED IN THE
MANNER PRESCRIBED IN THE COMPANY’S CERTIFICATE OF INCORPORATION AND BYLAWS;
PROVIDED THAT IF THE ELECTION, OR NOMINATION FOR ELECTION, BY THE COMPANY’S
STOCKHOLDERS OF ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST 50% OF THE
EXISTING DIRECTORS, SUCH A NEW DIRECTOR SHALL BE CONSIDERED AN EXISTING
DIRECTOR; PROVIDED FURTHER, THAT NO INDIVIDUAL SHALL BE CONSIDERED AN EXISTING
DIRECTOR IF SUCH INDIVIDUAL INITIALLY ASSUMED OFFICE AS A RESULT OF EITHER AN
ACTUAL OR THREATENED ELECTION CONTEST (“ELECTION CONTEST”) OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES BY OR ON BEHALF OF ANYONE OTHER THAN THE
BOARD (A “PROXY CONTEST”), INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO
AVOID OR SETTLE ANY ELECTION CONTEST OR PROXY CONTEST; OR


(III)          THE CONSUMMATION OF A PLAN OF REORGANIZATION, MERGER OR
CONSOLIDATION INVOLVING THE COMPANY OR THE SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OR DEPOSITS OF THE COMPANY, EXCEPT FOR A REORGANIZATION, MERGER,
CONSOLIDATION OR SALE WHERE (A) THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY
BEFORE SUCH REORGANIZATION, MERGER, CONSOLIDATION OR SALE OWN DIRECTLY OR
INDIRECTLY AT LEAST 55% OF THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING
SECURITIES OF THE COMPANY RESULTING FROM SUCH REORGANIZATION, MERGER OR
CONSOLIDATION OR PURCHASING THE ASSETS OR DEPOSITS (THE “SURVIVING COMPANY”) IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF VOTING SECURITIES OF THE
COMPANY IMMEDIATELY BEFORE SUCH REORGANIZATION, MERGER, CONSOLIDATION OR SALE,
AND (B) THE EXISTING DIRECTORS IMMEDIATELY BEFORE THE EXECUTION OF THE AGREEMENT
PROVIDING FOR SUCH REORGANIZATION, MERGER, CONSOLIDATION OR SALE CONSTITUTE AT
LEAST HALF OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE SURVIVING COMPANY, OR
OF A COMPANY BENEFICIALLY OWNING, DIRECTLY OR INDIRECTLY, A MAJORITY OF THE
VOTING SECURITIES OF THE SURVIVING COMPANY (A “RESULTING PARENT”).


IF THERE IS A REORGANIZATION, MERGER, CONSOLIDATION OR SALE OF THE COMPANY THAT
DOES NOT RESULT IN A CHANGE IN CONTROL PURSUANT TO CLAUSE (III), REFERENCES TO
“THE COMPANY” IN THIS DEFINITION WILL BE DEEMED TO HAVE BEEN REPLACED BY
REFERENCES TO THE RESULTING PARENT (OR IF THERE IS NO RESULTING PARENT, THE
SURVIVING COMPANY).


(G)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(H)           “COMPANY” MEANS CENTENNIAL BANK HOLDINGS, INC. AND THE
TAX-CONTROLLED GROUP OF WHICH IT IS A MEMBER.


(I)            “DATE OF TERMINATION” MEANS (I) IF A PARTICIPANT’S EMPLOYMENT IS
TERMINATED FOR DISABILITY, 30 DAYS AFTER NOTICE OF TERMINATION IS GIVEN BY THE
COMPANY (PROVIDED THAT THE PARTICIPANT SHALL NOT HAVE RETURNED TO THE FULL-TIME
PERFORMANCE OF HIS OR HER DUTIES DURING SUCH 30 DAY PERIOD); (II) IF A
PARTICIPANT’S EMPLOYMENT IS TERMINATED

3


--------------------------------------------------------------------------------





BY THE PARTICIPANT, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, WHICH SHALL
NOT BE LESS THAN 30 DAYS AFTER NOTICE OF TERMINATION IS GIVEN (UNLESS THE
COMPANY SELECTS AN EARLIER DATE OF TERMINATION); OR (III) IF A PARTICIPANT’S
EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, THE DATE SPECIFIED IN THE NOTICE
OF TERMINATION.


(J)            “DISABILITY” SHALL OCCUR IF A PARTICIPANT IS INCAPACITATED AND
ABSENT FROM HIS OR HER DUTIES ON A FULL-TIME BASIS FOR 4 CONSECUTIVE MONTHS OR
FOR AT LEAST 180 DAYS (WHICH NEED NOT BE CONSECUTIVE) DURING ANY 12 MONTH
PERIOD.


(K)           “GOOD REASON” MEANS, WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN
CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS AFTER A CHANGE IN
CONTROL:


(I)            THE ASSIGNMENT TO THE PARTICIPANT OF ANY DUTIES INCONSISTENT WITH
HIS OR HER TITLE, POSITION, DUTIES, RESPONSIBILITIES AND STATUS WITH THE COMPANY
AS IN EFFECT IMMEDIATELY BEFORE THE CHANGE IN CONTROL, OR ANY OTHER ACTION BY
THE COMPANY THAT RESULTS IN A DIMINUTION OF THE PARTICIPANT’S TITLE, DUTIES,
POSITION OR REPORTING RELATIONSHIPS, OR ANY REMOVAL OF THE PARTICIPANT FROM, OR
ANY FAILURES TO RE-ELECT THE PARTICIPANT TO, ANY OF SUCH POSITIONS, EXCEPT IN
CONNECTION WITH THE TERMINATION OF HIS OR HER EMPLOYMENT FOR CAUSE OR AS A
RESULT OF HIS OR HER DISABILITY OR DEATH, OR TERMINATION BY THE PARTICIPANT
OTHER THAN FOR GOOD REASON; PROVIDED THAT INSUBSTANTIAL OR INADVERTENT ACTIONS
NOT TAKEN IN BAD FAITH WHICH ARE REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT
OF NOTICE THEREOF GIVEN BY THE PARTICIPANT SHALL NOT CONSTITUTE GOOD REASON;


(II)           ANY REDUCTION IN THE PARTICIPANT’S BASE SALARY, OR A SIGNIFICANT
REDUCTION IN THE AGGREGATE EMPLOYEE BENEFITS PROVIDED TO THE PARTICIPANT, UNLESS
SUCH REDUCTION APPLIES EQUALLY TO OTHER SIMILARLY SITUATED EMPLOYEES OF THE
COMPANY, IN EACH CASE, WHICH IS NOT REMEDIED WITHIN 10 CALENDAR DAYS AFTER
RECEIPT BY THE COMPANY OF WRITTEN NOTICE FROM THE PARTICIPANT OF SUCH CHANGE OR
REDUCTION, AS THE CASE MAY BE;


(III)          THE COMPANY REQUIRING THE PARTICIPANT TO BE BASED MORE THAN 30
MILES FROM THE LOCATION OF HIS OR HER PLACE OF EMPLOYMENT IMMEDIATELY BEFORE THE
CHANGE IN CONTROL, EXCEPT FOR NORMAL BUSINESS TRAVEL IN CONNECTION WITH HIS OR
HER DUTIES WITH THE COMPANY; OR


(IV)          THE FAILURE BY THE COMPANY TO REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO EXPRESSLY
ASSUME THIS PLAN AND ALL OBLIGATION HEREUNDER.

An isolated, insubstantial and inadvertent action taken in good faith
implicating clauses (i), (ii) or (iii) of this definition which is fully
corrected by the Company before the Date of Termination specified in the notice
of termination shall not constitute Good Reason.  A Participant must provide a
notice of termination for Good

4


--------------------------------------------------------------------------------




Reason within 90 days following the Participant’s knowledge of existence of the
event constituting Good Reason or such event shall not constitute Good Reason
under this Plan.


(L)            “PARTICIPANT” MEANS EACH OF THE EMPLOYEES OF THE COMPANY WHO ARE
SELECTED BY THE BOARD FOR COVERAGE BY THIS PLAN AND IDENTIFIED ON SCHEDULE A.


(M)          “QUALIFYING TERMINATION” MEANS A TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE OR (II) BY THE PARTICIPANT
FOR GOOD REASON.  TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY
ON ACCOUNT OF DEATH, DISABILITY OR RETIREMENT (IN ACCORDANCE WITH THE NORMAL
RETIREMENT POLICY OF THE COMPANY AS IN EFFECT BEFORE THE CHANGE IN CONTROL)
SHALL NOT BE TREATED AS A QUALIFYING TERMINATION.  NOTWITHSTANDING THE PRECEDING
SENTENCE, THE DEATH OR DISABILITY OF THE PARTICIPANT AFTER NOTICE OF TERMINATION
FOR GOOD REASON OR WITHOUT CAUSE HAS BEEN VALIDLY PROVIDED SHALL BE DEEMED TO BE
A QUALIFYING TERMINATION.


(N)           “SEVERANCE MULTIPLE” MEANS, FOR EACH PARTICIPANT, A NUMBER
DETERMINED BY THE BOARD IN ITS SOLE DISCRETION AND NOTED ON SCHEDULE A.


(O)           “TERMINATION PERIOD” MEANS THE PERIOD OF TIME BEGINNING WITH A
CHANGE IN CONTROL AND ENDING 2 YEARS FOLLOWING SUCH CHANGE IN CONTROL. 
NOTWITHSTANDING ANYTHING IN THIS PLAN TO THE CONTRARY, IF A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED BEFORE THE OCCURRENCE OF A CHANGE IN
CONTROL, THE PARTICIPANT’S EMPLOYMENT WILL BE DEEMED TO HAVE BEEN TERMINATED BY
THE COMPANY WITHOUT CAUSE ON THE DAY AFTER THE OCCURRENCE OF THE CHANGE IN
CONTROL IF (I) A CHANGE IN CONTROL ACTUALLY OCCURS, (II) DURING THE CHANGE IN
CONTROL PERIOD (AS DEFINED IN SECTION 16(D)) ENDING ON SUCH CHANGE IN CONTROL,
THE PARTICIPANT’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE
OR BY THE PARTICIPANT FOR GOOD REASON OR (III) THE PARTICIPANT REASONABLY
DEMONSTRATES THAT THE COMPANY TERMINATED THE PARTICIPANT’S EMPLOYMENT, OR GAVE
THE PARTICIPANT GOOD REASON, AT THE REQUEST OF A PERSON (OTHER THAN THE COMPANY)
WHO HAS INDICATED AN INTENTION OR TAKEN STEPS REASONABLY CALCULATED TO EFFECT A
CHANGE IN CONTROL, OR OTHERWISE IN CONNECTION WITH, OR IN ANTICIPATION OF, THE
CHANGE IN CONTROL.  FOR PURPOSES OF DETERMINING THE TIMING OF PAYMENTS AND
BENEFITS TO THE PARTICIPANT UNDER SECTION 4, THE DATE OF THE ACTUAL CHANGE IN
CONTROL SHALL BE TREATED AS THE PARTICIPANT’S DATE OF TERMINATION UNDER
SECTION 2(I), AND FOR PURPOSES OF DETERMINING THE AMOUNT OF PAYMENTS AND
BENEFITS OWED TO THE PARTICIPANT UNDER SECTION 4, THE DATE THE PARTICIPANT’S
EMPLOYMENT IS ACTUALLY TERMINATED SHALL BE TREATED AS THE PARTICIPANT’S DATE OF
TERMINATION UNDER SECTION 2(I).


3.             ELIGIBILITY.  THE BOARD SHALL DETERMINE IN ITS SOLE DISCRETION
WHICH EMPLOYEES OF THE COMPANY SHALL BE PARTICIPANTS.  ONCE AN EMPLOYEE BECOMES
A PARTICIPANT, THE EMPLOYEE SHALL REMAIN A PARTICIPANT UNTIL THE EARLIER OF (1)
THE EXPIRATION OF THE PARTICIPANT’S “PARTICIPATION PERIOD” NOTED ON SCHEDULE A
AND (2) THE BOARD’S REMOVAL OF THE EMPLOYEE AS A PARTICIPANT IN THIS PLAN.  THE
BOARD MAY REMOVE AN EMPLOYEE AS A PARTICIPANT IN THIS PLAN AT ANY TIME IN ITS
SOLE DISCRETION EXCEPT THAT A PARTICIPANT MAY NOT BE REMOVED AS A PARTICIPANT
WITHOUT HIS OR HER PRIOR WRITTEN CONSENT

5


--------------------------------------------------------------------------------





EITHER (I) DURING A CHANGE IN CONTROL PERIOD OR TERMINATION PERIOD OR (II)
UNLESS THE COMPANY PROVIDES PARTICIPANT WITH AT LEAST 6 MONTHS PRIOR NOTICE OF
SUCH REMOVAL.  FOR THE AVOIDANCE OF DOUBT, IF A PARTICIPANT IS REMOVED AS A
PARTICIPANT IN THIS PLAN PURSUANT TO CLAUSE (II) IN THE IMMEDIATELY PRECEDING
SENTENCE AND DURING SUCH 6 MONTH NOTICE PERIOD A CHANGE IN CONTROL PERIOD IS
TRIGGERED PURSUANT TO WHICH AN ACTUAL CHANGE IN CONTROL OCCURS, THE PARTICIPANT
SHALL NOT BE REMOVED OR BE DEEMED TO HAVE BEEN REMOVED FROM THIS PLAN.


4.             PAYMENTS UPON TERMINATION OF EMPLOYMENT.  IF DURING THE
TERMINATION PERIOD THE EMPLOYMENT OF THE PARTICIPANT IS TERMINATED PURSUANT TO A
QUALIFYING TERMINATION, THEN, SUBJECT TO THE PARTICIPANT’S EXECUTION OF A
SEPARATION AGREEMENT AND RELEASE IN THE FORM ATTACHED TO THIS PLAN AS SCHEDULE C
(THE “SEPARATION AGREEMENT AND RELEASE”), THE COMPANY SHALL PROVIDE TO THE
PARTICIPANT:


(A)           HIS OR HER FULL BASE SALARY THROUGH THE DATE OF TERMINATION AT THE
RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN, PLUS ALL OTHER
AMOUNTS TO WHICH HE OR SHE IS ENTITLED UNDER ANY COMPENSATION PLAN OF THE
COMPANY, AS THE CASE MAY BE, IN EFFECT IMMEDIATELY BEFORE THE CHANGE IN CONTROL,
AT THE TIME SUCH PAYMENTS ARE DUE;


(B)           WITHIN 8 DAYS FOLLOWING THE DATE OF TERMINATION (OR, IF LATER, THE
EXECUTION BY THE PARTICIPANT OF THE SEPARATION AGREEMENT AND RELEASE), BUT IN NO
EVENT BEFORE THE DATE ON WHICH SUCH SEPARATION AGREEMENT AND RELEASE BECOMES
EFFECTIVE (INCLUDING THE EXPIRATION OF ANY APPLICABLE REVOCATION PERIOD), A LUMP
SUM CASH PAYMENT EQUAL TO THE RESULT OF MULTIPLYING (I) THE PARTICIPANT’S
CURRENT TARGET ANNUAL PERFORMANCE BONUS, EXPRESSED AS A PERCENTAGE OF BASE
SALARY IN THE EVENT THE RELEVANT GOALS ARE 100% ACHIEVED, FOR THE YEAR IN WHICH
THE DATE OF TERMINATION OCCURS BY (II) A FRACTION, (A) THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS ELAPSED FROM THE BEGINNING OF THE RELEVANT PERIOD FOR WHICH
PERFORMANCE IS MEASURED IN DETERMINING SUCH ANNUAL PERFORMANCE BONUS UNTIL THE
DATE OF TERMINATION AND (B) THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS OF
SUCH RELEVANT PERIOD;


(C)           WITHIN 8 DAYS FOLLOWING THE DATE OF TERMINATION (OR, IF LATER, THE
EXECUTION BY THE PARTICIPANT OF THE SEPARATION AGREEMENT AND RELEASE), BUT IN NO
EVENT BEFORE THE DATE ON WHICH SUCH SEPARATION AGREEMENT AND RELEASE BECOMES
EFFECTIVE (INCLUDING THE EXPIRATION OF ANY APPLICABLE REVOCATION PERIOD), A LUMP
SUM CASH PAYMENT EQUAL TO THE RESULT OF MULTIPLYING (I) THE SUM OF (A) THE
PARTICIPANT’S BASE SALARY, PLUS (B) THE PARTICIPANT’S BONUS AMOUNT BY (II) THE
PARTICIPANT’S SEVERANCE MULTIPLE;


(D)           FOR THE NUMBER OF YEARS FROM THE DATE OF TERMINATION EQUAL TO THE
SEVERANCE MULTIPLE, CONTINUED PROVISION OF MEDICAL, DENTAL, AND VISION BENEFITS
TO THE PARTICIPANT, HIS OR HER SPOUSE AND HIS OR HER ELIGIBLE DEPENDANTS ON THE
SAME BASIS AS SUCH BENEFITS ARE THEN CURRENTLY PROVIDED TO SUCH PARTICIPANT (THE
“MEDICAL BENEFITS”); PROVIDED THAT SUCH BENEFITS SHALL BE SECONDARY TO ANY OTHER
COVERAGE OBTAINED BY THE PARTICIPANT; PROVIDED FURTHER THAT IF THE COMPANY’S
WELFARE PLANS DO NOT PERMIT SUCH

6


--------------------------------------------------------------------------------





COVERAGE, THE COMPANY WILL PROVIDE THE PARTICIPANT THE MEDICAL BENEFITS WITH THE
SAME TAX EFFECT; AND


(E)           IF THE PARTICIPANT IS SUBJECT TO ANY EXCISE TAX IMPOSED UNDER
SECTION 4999 OF THE CODE (THE “EXCISE TAX”) BY REASON OF A CHANGE IN CONTROL,
THEN THE COMPANY SHALL PAY TO THE PARTICIPANT AN AMOUNT AS SPECIFIED IN SCHEDULE
B.


EXCEPT AS OTHERWISE EXPRESSLY PROVIDED PURSUANT TO THIS PLAN, THIS PLAN SHALL BE
CONSTRUED AND ADMINISTERED IN A MANNER WHICH AVOIDS DUPLICATION OF COMPENSATION
AND BENEFITS WHICH MAY BE PROVIDED UNDER ANY OTHER PLAN, PROGRAM, POLICY, OR
OTHER ARRANGEMENT OR INDIVIDUAL CONTRACT.  IN THE EVENT A PARTICIPANT IS COVERED
BY ANY OTHER PLAN, PROGRAM, POLICY, INDIVIDUALLY NEGOTIATED AGREEMENT OR OTHER
ARRANGEMENT, IN EFFECT AS OF HIS OR HER DATE OF TERMINATION, THAT MAY DUPLICATE
THE PAYMENTS AND BENEFITS PROVIDED FOR IN THIS SECTION 4, THE BOARD IS
SPECIFICALLY EMPOWERED TO REDUCE OR ELIMINATE THE DUPLICATIVE BENEFITS PROVIDED
FOR UNDER THE PLAN.


THIS PLAN DOES NOT ABROGATE ANY OF THE USUAL ENTITLEMENTS WHICH A PARTICIPANT
HAS OR WILL HAVE, FIRST, WHILE A REGULAR EMPLOYEE, AND SUBSEQUENTLY, AFTER
TERMINATION, AND THUS A PARTICIPANT SHALL BE ENTITLED TO RECEIVE ALL BENEFITS
PAYABLE TO HIM OR HER UNDER EACH AND EVERY QUALIFIED PLAN, WELFARE PLAN AND ANY
OTHER PLAN OR PROGRAM RELATING TO BENEFITS AND DERIVING FROM HIS OR HER
EMPLOYMENT WITH THE COMPANY, BUT SOLELY IN ACCORDANCE WITH THE TERMS AND
PROVISIONS THEREOF.


5.             WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ALL PAYMENTS
DUE TO THE PARTICIPANT (OR HIS OR HER BENEFICIARY OR ESTATE) HEREUNDER ALL TAXES
WHICH, BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW, THE COMPANY IS REQUIRED
TO WITHHOLD THEREFROM.


6.             REIMBURSEMENT OF EXPENSES.  IF A CHANGE IN CONTROL ACTUALLY
OCCURS AND ANY CONTEST OR DISPUTE SHALL ARISE UNDER THIS PLAN INVOLVING
TERMINATION OF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR INVOLVING THE
FAILURE OR REFUSAL OF THE COMPANY TO PERFORM FULLY IN ACCORDANCE WITH THE TERMS
HEREOF, THE COMPANY SHALL REIMBURSE THE PARTICIPANT ON A CURRENT BASIS FOR ALL
REASONABLE LEGAL FEES AND RELATED EXPENSES, IF ANY, INCURRED BY THE PARTICIPANT
IN CONNECTION WITH SUCH CONTEST OR DISPUTE, PROVIDED THAT THE PARTICIPANT SHALL
BE REQUIRED TO REPAY IMMEDIATELY ANY SUCH AMOUNTS TO THE COMPANY TO THE EXTENT
THAT A COURT OR AN ARBITRATION PANEL ISSUES A FINAL AND NON-APPEALABLE ORDER
SETTING FORTH THE DETERMINATION THAT THE POSITION TAKEN BY THE PARTICIPANT WAS
FRIVOLOUS OR ADVANCED BY THE PARTICIPANT IN BAD FAITH.


7.             SCOPE OF PLAN.  NOTHING IN THIS PLAN SHALL BE DEEMED TO ENTITLE
THE PARTICIPANT TO CONTINUED EMPLOYMENT WITH THE COMPANY, AND IF A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY SHALL TERMINATE BEFORE A CHANGE IN CONTROL, THE
PARTICIPANT SHALL HAVE NO FURTHER RIGHTS UNDER THIS PLAN (EXCEPT AS SPECIFICALLY
PROVIDED HEREIN); PROVIDED THAT ANY TERMINATION OF A PARTICIPANT’S EMPLOYMENT
DURING THE TERMINATION PERIOD SHALL BE SUBJECT TO ALL OF THE PROVISIONS OF THIS
PLAN.

7


--------------------------------------------------------------------------------





8.             CERTAIN ADDITIONAL AGREEMENTS UNDER SECTION 409A.  IN THE EVENT
THE PAYMENT OF ANY AMOUNTS UNDER THIS PLAN WOULD BE TREATED AS NON-QUALIFIED
DEFERRED COMPENSATION UNDER SECTION 409A OF THE CODE, SUCH PAYMENT WILL BE
DELAYED FOR 6 MONTHS AFTER THE DATE OF TERMINATION IF REQUIRED IN ORDER TO AVOID
ADDITIONAL TAX UNDER SECTION 409A OF THE CODE.  IF A PARTICIPANT DIES WITHIN 6
MONTHS FOLLOWING SUCH TERMINATION OF EMPLOYMENT, ANY SUCH DELAYED PAYMENTS SHALL
NOT BE FURTHER DELAYED, AND SHALL BE IMMEDIATELY PAYABLE TO HIS OR HER ESTATE IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS PLAN.


9.             PARTICIPANT COVENANTS.


(A)           IN THE PERFORMANCE OF THE PARTICIPANT’S DUTIES, THE PARTICIPANT
HAS PREVIOUSLY HAD, AND MAY IN THE FUTURE HAVE, ACCESS TO CONFIDENTIAL RECORDS
AND INFORMATION, INCLUDING, BUT NOT LIMITED TO, DEVELOPMENT, MARKETING,
PURCHASING, ORGANIZATIONAL, STRATEGIC, FINANCIAL, MANAGERIAL, ADMINISTRATIVE,
MANUFACTURING, PRODUCTION, DISTRIBUTION AND SALES INFORMATION, DATA,
SPECIFICATIONS AND PROCESSES PRESENTLY OWNED OR AT ANY TIME HEREAFTER DEVELOPED
BY THE COMPANY OR ITS AGENTS OR CONSULTANTS OR USED PRESENTLY OR AT ANY TIME
HEREAFTER IN THE COURSE OF ITS BUSINESS, THAT ARE NOT OTHERWISE PART OF THE
PUBLIC DOMAIN (COLLECTIVELY, THE “CONFIDENTIAL MATERIAL”).  ALL SUCH
CONFIDENTIAL MATERIAL IS CONSIDERED SECRET AND HAS BEEN AND/OR WILL BE DISCLOSED
TO THE PARTICIPANTS IN CONFIDENCE.  BY EXECUTING A SEPARATION AGREEMENT AND
RELEASE, A PARTICIPANT SHALL AGREE THAT:


(I)            THE CONFIDENTIAL MATERIAL CONSTITUTES PROPRIETY INFORMATION OF
THE COMPANY WHICH DRAWS INDEPENDENT ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM
NOT BEING GENERALLY KNOWN TO THE PUBLIC OR TO OTHER PERSONS WHO COULD OBTAIN
ECONOMIC VALUE FROM ITS DISCLOSURE OR USE, AND THAT THE COMPANY HAS TAKEN
EFFORTS REASONABLE UNDER THE CIRCUMSTANCES, OF WHICH THIS SECTION 9(A) IS AN
EXAMPLE, TO MAINTAIN ITS SECRECY;


(II)           EXCEPT IN THE PERFORMANCE OF A PARTICIPANT’S DUTIES TO THE
COMPANY, HE OR SHE SHALL NOT, DIRECTLY OR INDIRECTLY FOR ANY REASON WHATSOEVER,
DISCLOSE OR USE ANY SUCH CONFIDENTIAL MATERIAL THAT (X) HAS BEEN PUBLICLY
DISCLOSED OR WAS WITHIN THE PARTICIPANT’S POSSESSION BEFORE ITS BEING FURNISHED
TO HIM OR HER BY THE COMPANY OR BECOMES AVAILABLE TO HIM OR HER ON A
NONCONFIDENTIAL BASIS FROM A THIRD PARTY (IN ANY OF SUCH CASES, NOT DUE TO A
BREACH BY THE PARTICIPANT OR HIS OR HER OBLIGATIONS TO THE COMPANY OR BY BREACH
OF ANY OTHER PERSON OF A CONFIDENTIAL, FIDUCIARY OR CONFIDENTIAL OBLIGATION, THE
BREACH OF WHICH THE PARTICIPANT KNOWS OR REASONABLY SHOULD KNOW), (Y) IS
REQUIRED TO BE DISCLOSED BY THE PARTICIPANT PURSUANT TO APPLICABLE LAW, AND THE
PARTICIPANT PROVIDES NOTICE TO THE COMPANY OF SUCH REQUIREMENT AS PROMPTLY AS
POSSIBLE, OR (Z) WAS INDEPENDENTLY ACQUIRED OR DEVELOPED BY THE PARTICIPANT
WITHOUT VIOLATING ANY OF THE OBLIGATIONS UNDER THIS PLAN AND WITHOUT RELYING ON
CONFIDENTIAL MATERIAL OF THE COMPANY; AND

8


--------------------------------------------------------------------------------





(III)          ALL RECORDS, FILES, DRAWINGS, DOCUMENTS, EQUIPMENT AND OTHER
TANGIBLE ITEMS, WHEREVER LOCATED, RELATING IN ANY WAY TO THE CONFIDENTIAL
MATERIAL OR OTHERWISE TO THE COMPANY’S BUSINESS, WHICH A PARTICIPANT HAS
PREPARED, USED OR ENCOUNTERED SHALL BE AND REMAIN THE COMPANY’S SOLE AND
EXCLUSIVE PROPERTY AND SHALL BE INCLUDED IN THE CONFIDENTIAL MATERIAL, AND, UPON
A PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, OR WHENEVER
REQUESTED BY THE COMPANY, HE OR SHE SHALL PROMPTLY DELIVER TO THE COMPANY ANY
AND ALL OF THE CONFIDENTIAL MATERIAL AND COPIES THEREOF, NOT PREVIOUSLY
DELIVERED TO THE COMPANY, THAT MAY BE, OR AT ANY PREVIOUS TIME HAS BEEN, IN HIS
OR HER POSSESSION OR UNDER HIS OR HER CONTROL.


(B)           BY EXECUTING A SEPARATION AGREEMENT AND RELEASE, A PARTICIPANT
SHALL AGREE THAT, FOR A NUMBER OF YEARS FOLLOWING HIS OR HER DATE OF TERMINATION
EQUAL TO THE SEVERANCE MULTIPLE, HE OR SHE SHALL NOT, IN ANY MANNER, DIRECTLY OR
INDIRECTLY (WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY):  (I) SOLICIT ANY
CLIENT TO TRANSACT BUSINESS WITH A COMPETITIVE ENTERPRISE OR TO REDUCE OR
REFRAIN FROM DOING ANY BUSINESS WITH THE COMPANY, (II) INTERFERE WITH OR DAMAGE
ANY RELATIONSHIP BETWEEN THE COMPANY AND A CLIENT OR (III) SOLICIT ANYONE WHO IS
THEN AN EMPLOYEE OF THE COMPANY (OR WHO WAS AN EMPLOYEE OF THE COMPANY WITHIN
THE PRIOR 12 MONTHS) TO RESIGN FROM THE COMPANY OR TO APPLY FOR OR ACCEPT
EMPLOYMENT WITH ANY OTHER BUSINESS OR ENTERPRISE.  FOR PURPOSES OF THIS PLAN:
(I) “COMPETITIVE ENTERPRISE” MEANS ANY BUSINESS ENTERPRISE THAT EITHER
(A) ENGAGES IN ANY ACTIVITY CLOSELY ASSOCIATED WITH COMMERCIAL BANKING OR THE
OPERATION OF AN INSTITUTION, THE DEPOSITS OF WHICH ARE INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION, IN A RESTRICTED TERRITORY (AS DEFINED BELOW), OR
(B) HOLDS A 25% OR GREATER EQUITY, VOTING OR PROFIT PARTICIPATION INTEREST IN
ANY ENTERPRISE THAT ENGAGES IN SUCH A COMPETITIVE ACTIVITY; (II) “CLIENT” MEANS
ANY CLIENT OR PROSPECTIVE CLIENT OF THE COMPANY TO WHOM THE PARTICIPANT PROVIDED
SERVICES, OR FOR WHOM THE PARTICIPANT TRANSACTED BUSINESS; AND (III) “SOLICIT”
MEANS ANY DIRECT OR INDIRECT COMMUNICATION OF ANY KIND, REGARDLESS OF WHO
INITIATES IT, THAT IN ANY WAY INVITES, ADVISES, ENCOURAGES OR REQUESTS ANY
PERSON TO TAKE OR REFRAIN FROM TAKING ANY ACTION.  NOTHING IN THIS SECTION 9(B),
HOWEVER, SHALL PROHIBIT A PARTICIPANT OR ANY PERSON OR ENTITY IN WHICH HE OR SHE
HAS AN INTEREST FROM PLACING ADVERTISEMENTS IN PERIODICALS OF GENERAL
CIRCULATION SOLICITING APPLICATIONS FOR EMPLOYMENT, OR FROM EMPLOYING ANY PERSON
WHO ANSWERS ANY SUCH ADVERTISEMENT.  A PARTICIPANT SHALL NOT BE DEEMED TO
VIOLATE THIS SECTION 9(B) SOLELY BY VIRTUE OF HIS OR HER INTEREST IN A PERSON
WHOSE STOCK IS PUBLICLY TRADED IF HE OR SHE IS THE OWNER OF NOT MORE THAN 2% OF
THE OUTSTANDING SHARES OF ANY CLASS OF STOCK OF SUCH CORPORATION, PROVIDED HE OR
SHE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION (OTHER THAN
VOTING HIS OR HER STOCK) AND HE OR SHE DOES NOT PROVIDE SERVICES TO SUCH
CORPORATION IN ANY CAPACITY (WHETHER AS AN EMPLOYEE, AN INDEPENDENT CONTRACTOR
OR CONSULTANT, A BOARD MEMBER, OR OTHERWISE).


(C)           SOLELY IN THE CASE OF A PARTICIPANT WHOSE SEVERANCE MULTIPLE IS
MORE THAN 2, BY HIS OR HER EXECUTING A SEPARATION AGREEMENT AND RELEASE, HE OR
SHE AGREES THAT, FOR 2 YEARS FOLLOWING THE DATE OF TERMINATION, HE OR SHE SHALL
NOT DIRECTLY OR

9


--------------------------------------------------------------------------------





INDIRECTLY (WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY) ASSOCIATE
(INCLUDING AS A DIRECTOR, OFFICER, EMPLOYEE, PARTNER, CONSULTANT, AGENT OR
ADVISOR) WITH A COMPETITIVE ENTERPRISE IN A RESTRICTED TERRITORY AND IN
CONNECTION WITH SUCH PARTICIPANT’S ASSOCIATION ENGAGE, OR DIRECTLY OR INDIRECTLY
MANAGE OR SUPERVISE PERSONNEL ENGAGED, IN ANY ACTIVITY:


(I)            THAT IS SUBSTANTIALLY RELATED TO ANY ACTIVITY THAT THE
PARTICIPANT WAS ENGAGED IN WITH THE COMPANY DURING THE 12 MONTHS BEFORE THE DATE
OF TERMINATION OF THE PARTICIPANT’S EMPLOYMENT,


(II)           THAT IS SUBSTANTIALLY RELATED TO ANY ACTIVITY FOR WHICH THE
PARTICIPANT HAD DIRECT OR INDIRECT MANAGERIAL OR SUPERVISORY RESPONSIBILITY WITH
THE COMPANY DURING THE 12 MONTHS BEFORE THE DATE OF TERMINATION, OR


(III)          THAT CALLS FOR THE APPLICATION OF SPECIALIZED KNOWLEDGE OR SKILLS
SUBSTANTIALLY RELATED TO THOSE USED BY THE PARTICIPANT IN HIS OR HER ACTIVITIES
WITH THE COMPANY DURING THE 12 MONTHS BEFORE THE DATE OF TERMINATION.


FOR PURPOSES OF THIS PLAN, “RESTRICTED TERRITORY” MEANS THE GEOGRAPHIC AREA OF
ALL COUNTIES IN WHICH THE COMPANY (OR ITS SUBSIDIARIES) HAS A BRANCH.  IN
ADDITION, FOR THE PURPOSES OF THIS PLAN, EACH PARTICIPANT WHOSE SEVERANCE
MULTIPLE IS MORE THAN 2 IS PART OF “EXECUTIVE AND MANAGEMENT PERSONNEL” OF THE
COMPANY WITHIN THE MEANING OF C.R.S. § 8-2-113(2).


(D)           BY A PARTICIPANT’S ACCEPTANCE OF PAYMENTS UNDER THIS PLAN, HE OR
SHE SHALL BE DEEMED TO HAVE ACKNOWLEDGED THAT VIOLATION OF SECTIONS 9(A), 9(B)
OR 9(C) OF THIS PLAN WOULD CAUSE THE COMPANY IRREPARABLE DAMAGE FOR WHICH THE
COMPANY CANNOT BE REASONABLY COMPENSATED IN DAMAGES IN AN ACTION AT LAW, AND
THAT THEREFORE, IN THE EVENT OF ANY BREACH BY HIM OR HER OF SUCH SECTIONS, THE
COMPANY SHALL BE ENTITLED TO MAKE APPLICATION TO A COURT OF COMPETENT
JURISDICTION FOR EQUITABLE RELIEF BY WAY OF INJUNCTION OR OTHERWISE (WITHOUT
BEING REQUIRED TO POST A BOND).  THIS PROVISION SHALL NOT, HOWEVER, BE CONSTRUED
AS A WAIVER OF ANY OF THE RIGHTS WHICH THE COMPANY MAY HAVE FOR DAMAGES UNDER
THIS PLAN OR OTHERWISE, AND, EXCEPT AS LIMITED IN SECTION 13(B), ALL OF THE
COMPANY’S RIGHTS AND REMEDIES SHALL BE UNRESTRICTED.

10


--------------------------------------------------------------------------------





10.           SUCCESSORS; BINDING AGREEMENT.


(A)           THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO
UNCONDITIONALLY ASSUME ALL OF THE OBLIGATIONS OF THE COMPANY HEREUNDER.  FAILURE
OF THE COMPANY TO OBTAIN SUCH ASSUMPTION BEFORE THE EFFECTIVENESS OF ANY SUCH
SUCCESSION SHALL CONSTITUTE GOOD REASON HEREUNDER AND SHALL ENTITLE THE
PARTICIPANT TO COMPENSATION AND OTHER BENEFITS FROM THE COMPANY IN THE SAME
AMOUNT AND ON THE SAME TERMS AS THE PARTICIPANT WOULD BE ENTITLED HEREUNDER IF
THE PARTICIPANT’S EMPLOYMENT WERE TERMINATED FOLLOWING A CHANGE IN CONTROL BY
REASON OF A QUALIFYING TERMINATION, EXCEPT THAT FOR PURPOSES OF IMPLEMENTING THE
FOREGOING, THE DATE ON WHICH ANY SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED
THE DATE OF TERMINATION.


(B)           THE BENEFITS PROVIDED UNDER THIS PLAN SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE PARTICIPANT’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF THE PARTICIPANT SHALL DIE WHILE ANY AMOUNTS WOULD BE PAYABLE TO
THE PARTICIPANT HEREUNDER HAD THE PARTICIPANT CONTINUED TO LIVE, ALL SUCH
AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE
TERMS OF THIS PLAN TO SUCH PERSON OR PERSONS APPOINTED IN WRITING BY THE
PARTICIPANT TO RECEIVE SUCH AMOUNTS OR, IF NO PERSON IS SO APPOINTED, TO THE
PARTICIPANT’S ESTATE.


11.           NOTICE OF TERMINATION.  ANY PURPORTED TERMINATION OF A
PARTICIPANT’S EMPLOYMENT BY THE COMPANY, OR BY A PARTICIPANT, AS THE CASE MAY
BE, SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO IN ACCORDANCE WITH SECTION 12 HEREOF.  FOR PURPOSES OF THIS PLAN, A
“NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS PLAN RELIED UPON AND SHALL SET FORTH IN REASONABLE
DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF
THE PARTICIPANT’S EMPLOYMENT UNDER THE PROVISION SO INDICATED.  THE FAILURE BY
THE PARTICIPANT OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT
WAIVE ANY RIGHT OF THE PARTICIPANT OR THE COMPANY HEREUNDER OR PRECLUDE THE
PARTICIPANT OR THE COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING
THE PARTICIPANT’S OR THE COMPANY’S RIGHTS HEREUNDER.


12.           NOTICE.  FOR PURPOSES OF THIS PLAN, ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR 5 DAYS AFTER DEPOSIT IN THE
UNITED STATES MAIL, CERTIFIED AND RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:


IF TO THE PARTICIPANT:  THE ADDRESS LISTED AS THE PARTICIPANT’S ADDRESS IN THE
COMPANY’S PERSONNEL FILES.

11


--------------------------------------------------------------------------------




 

 

If to the Company:

 

Centennial Bank Holdings, Inc.

1331 Seventeenth Street, Suite 300

Denver, Colorado 80202

Attention: General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


13.           FULL SETTLEMENT; RESOLUTION OF DISPUTES.

(a)           The Company’s obligation to make any payments provided for in this
Plan and otherwise to perform its obligations hereunder shall be in lieu and in
full settlement of all other severance payments to the Participant under any
other severance or employment agreement between the Participant and the Company,
and any severance plan of the Company.  In no event shall the Participant be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to the Participant under any of the provisions of this Plan
and, except as provided in the Separation Agreement and Release, such amounts
shall not be reduced whether or not the Participant obtains other employment.

(b)           Any controversy or claim between the Participant and the Company
arising out of or relating to or concerning this Plan (including the covenants
contained in Section 9) and any dispute regarding the Participant’s employment
or the termination of Participant’s employment or any dispute regarding the
application, interpretation or validity of this Plan (each, an “Employment
Matter”) will be finally settled by arbitration in Denver County, Colorado and
administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules then in effect.  In the event of any conflict
between this Plan and the rules of the American Arbitration Association, the
provisions of this Plan shall be determinative.  If the parties are unable to
agree upon an arbitrator, they shall select a single arbitrator from a list of 5
arbitrators designated by the office of the American Arbitrator Association
having responsibility for Denver County, Colorado, all of whom shall be retired
judges who are actively involved in hearing private cases or members of the
National Academy of Arbitrators, and who, in either event, are residents of such
forum.  If the parties are unable to agree upon an arbitrator from such list,
they shall each strike names alternatively from the list, with the first to
strike being determined by lot.  After each party has used 2 strikes, the
remaining name on the list shall be the arbitrator.  The AAA’s Commercial
Arbitration Rules will be modified in the following ways:  (i) each arbitrator
will agree to treat as confidential evidence and other information presented to
them, (ii) there will be no authority to award punitive damages, (iii) there
will be no authority to amend or modify the terms of the Plan and (iv) a
decision must be rendered within 10 business days of the parties’ closing
statements or submission of post-hearing

12


--------------------------------------------------------------------------------




briefs.  A Participant or the Company may bring an action or special proceeding
in a state or federal court of competent jurisdiction sitting in Denver County,
Colorado to enforce any arbitration award under this Section 13(b).


14.           SURVIVAL.  THE RESPECTIVE OBLIGATIONS AND BENEFITS AFFORDED TO THE
COMPANY AND THE PARTICIPANT AS PROVIDED IN SECTIONS 4 (TO THE EXTENT THAT
PAYMENTS OR BENEFITS ARE OWED AS A RESULT OF A TERMINATION OF EMPLOYMENT THAT
OCCURS DURING THE TERM OF THIS PLAN) 5, 6, 9, 10(B) AND 13 SHALL SURVIVE THE
TERMINATION OF THIS PLAN.


15.           GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO
THE PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS.  THE INVALIDITY
OR UNENFORCEABILITY OF ANY PROVISION OF THIS PLAN SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS PLAN, WHICH OTHER PROVISIONS
SHALL REMAIN IN FULL FORCE AND EFFECT.


16.           TERM; AMENDMENT AND TERMINATION.


(A)           THIS PLAN SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL ITS TERMS
AND PROVISIONS ARE COMPLETELY CARRIED OUT EXCEPT THAT (I) THE BOARD MAY
TERMINATE THIS PLAN AT A TIME THAT IS BOTH BEFORE A CHANGE IN CONTROL AND NOT
DURING A CHANGE IN CONTROL PERIOD AND (II) THE BOARD MAY TERMINATE THIS PLAN AS
TO FUTURE CHANGES IN CONTROL BEGINNING ON THE SECOND ANNIVERSARY OF THE LAST
CHANGE IN CONTROL THEN TO OCCUR.


(B)           THIS PLAN MAY BE AMENDED IN ANY RESPECT BY THE BOARD SO LONG AS
THE AMENDMENT IS MADE AT A TIME THAT IS BOTH BEFORE A CHANGE IN CONTROL AND NOT
DURING A CHANGE IN CONTROL PERIOD.  IN ADDITION, THE BOARD MAY AMEND THIS PLAN
AS TO FUTURE CHANGES IN CONTROL BEGINNING ON THE SECOND ANNIVERSARY OF THE LAST
CHANGE IN CONTROL THEN TO OCCUR.


(C)           FOR THE AVOIDANCE OF DOUBT, DURING A CHANGE IN CONTROL PERIOD OR
TERMINATION PERIOD, THIS PLAN SHALL NOT BE SUBJECT TO AMENDMENT, CHANGE,
SUBSTITUTION, DELETION, REVOCATION OR TERMINATION IN ANY RESPECT.


(D)           A “CHANGE IN CONTROL PERIOD” SHALL BEGIN ON THE OCCURRENCE OF ANY
OF (I) THE COMPANY (OR ANY PERSON ACTING ON THE COMPANY’S BEHALF) CONDUCTING
NEGOTIATIONS TO EFFECT A CHANGE IN CONTROL AND (II) THE COMPANY (OR ANY PERSON
ACTING ON ITS BEHALF) EXECUTING A LETTER OF INTENT (WHETHER OR NOT BINDING) OR A
DEFINITIVE AGREEMENT TO EFFECT A CHANGE IN CONTROL AND SHALL END ON THE EARLIER
OF (A) THE DATE OF THE OCCURRENCE OF A CHANGE IN CONTROL AND (B) 90 DAYS AFTER
BOTH (X) THE COMPANY (OR ANY PERSON ACTING

13


--------------------------------------------------------------------------------





ON THE COMPANY’S BEHALF) CEASES CONDUCTING NEGOTIATIONS TO EFFECT A CHANGE IN
CONTROL AND (Y) ANY LETTER OF INTENT (WHETHER OR NOT BINDING) OR A DEFINITIVE
AGREEMENT TO EFFECT A CHANGE IN CONTROL HAS TERMINATED OR EXPIRED (OTHER THAN
WITH RESPECT TO PROVISIONS RELATING TO CONFIDENTIALITY OR OTHER PROVISIONS
REASONABLY DETERMINED BY THE BOARD TO BE UNRELATED TO EFFECTING A FUTURE CHANGE
IN CONTROL).


17.           INTERPRETATION AND ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED
BY THE BOARD.  THE BOARD MAY DELEGATE ANY OF ITS POWERS UNDER THE PLAN TO A
COMMITTEE THEREOF.  UNLESS OTHERWISE PROVIDED IN THIS PLAN, ACTIONS OF THE BOARD
OR SUCH COMMITTEE SHALL BE TAKEN BY A MAJORITY VOTE OF ITS MEMBERS.  ALL
REFERENCES TO THE “BOARD” HEREIN SHALL BE DEEMED TO BE REFERENCES TO SUCH
DELEGATE, AS APPROPRIATE. THE BOARD SHALL HAVE THE AUTHORITY (I) TO EXERCISE ALL
OF THE POWERS GRANTED TO IT UNDER THE PLAN, (II) TO CONSTRUE, INTERPRET AND
IMPLEMENT THE PLAN, (III) TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS
RELATING TO THE PLAN, (IV) TO MAKE ALL DETERMINATIONS NECESSARY OR ADVISABLE IN
ADMINISTRATION OF THE PLAN AND (V) TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION
AND RECONCILE ANY INCONSISTENCY IN THE PLAN.


18.           TYPE OF PLAN.  THIS PLAN IS INTENDED TO BE, AND SHALL BE
INTERPRETED AS AN UNFUNDED EMPLOYEE WELFARE PLAN UNDER SECTION 3(1) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) AND
SECTION 2520.104-24 OF THE DEPARTMENT OF LABOR REGULATIONS, MAINTAINED PRIMARILY
FOR THE PURPOSE OF PROVIDING EMPLOYEE WELFARE BENEFITS, TO THE EXTENT THAT IT
PROVIDES WELFARE BENEFITS, AND UNDER SECTIONS 201, 301 AND 401 OF ERISA, AS A
PLAN THAT IS UNFUNDED AND MAINTAINED PRIMARILY FOR THE PURPOSE OF PROVIDING
DEFERRED COMPENSATION, TO THE EXTENT THAT IT PROVIDES SUCH COMPENSATION, IN EACH
CASE FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES.


19.           SEVERABILITY.  IF A PROVISION OF THIS PLAN SHALL BE HELD ILLEGAL
OR INVALID, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE REMAINING PARTS OF
THIS PLAN AND THIS PLAN SHALL BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR
INVALID PROVISION HAD NOT BEEN INCLUDED.


20.           NONASSIGNABILITY.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 10(B),
BENEFITS UNDER THE PLAN MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ANTICIPATED, MORTGAGED, OR OTHERWISE ENCUMBERED, TRANSFERRED, HYPOTHECATED, OR
CONVEYED IN ADVANCE OF ACTUAL RECEIPT THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR
ANY PART THEREOF BY THE PARTICIPANT.


21.           EFFECTIVE DATE.  THE PLAN SHALL BE EFFECTIVE AS OF DECEMBER 11,
2006.

14


--------------------------------------------------------------------------------


Schedule A

Employee

 

Severance Multiple

 

Participation Period

Daniel M. Quinn

 

3

 

Until removed by the Board in accordance with Section 3.

Zsolt K. Besskó

 

2

 

Until removed by the Board in accordance with Section 3.

Suzanne R. Brennan

 

2

 

Until removed by the Board in accordance with Section 3.

Sherri L. Heronema

 

2

 

Until removed by the Board in accordance with Section 3.

Paul W. Taylor

 

2

 

Until removed by the Board in accordance with Section 3.

 


--------------------------------------------------------------------------------


Schedule B

Additional Reimbursement Payments by the Company

(a)           Pursuant to Section 4(e) of the Plan, in the event it shall be
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of the Participant (whether
pursuant to the terms of this Plan or otherwise, but determined without regard
to any additional payments required under this Schedule B) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Participant with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to the Participant
an additional payment (a “Reimbursement Payment”) in an amount such that after
payment by the Participant of all taxes (including any Excise Tax) imposed upon
the Reimbursement Payment, the Participant retains an amount of the
Reimbursement Payment equal to the Excise Tax imposed upon the Payments.  For
purposes of determining the amount of the Reimbursement Payment, the Participant
shall be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Reimbursement Payment
is to be made and (ii) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the
Reimbursement Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(b)           Notwithstanding the provisions of paragraph (a) above, if it shall
be determined that the Participant is entitled to a Reimbursement Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is no more than 10% of the portion of the Payments
that would be treated as “parachute payments” under Section 280G of the Code,
then the amounts payable to the Participant under this Plan shall be reduced
(but not below zero) to the maximum amount that could be paid to the Participant
without giving rise to the Excise Tax (the “Safe Harbor Cap”), and no
Reimbursement Payment shall be made to the Participant.  The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
payments under Section 4(c) of the Plan, unless an alternative method of
reduction is elected by the Participant.

(c)           Subject to the provisions of paragraphs (a) and (b) above, all
determinations required to be made under this Schedule B, including whether and
when a Reimbursement Payment is required, the amount of such Reimbursement
Payment, the amount of any Option Redetermination (as defined below), the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a public
accounting firm that is retained by the


--------------------------------------------------------------------------------




Company as of the date immediately before the Change in Control (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Participant within 15 business days of the receipt of notice from the
Company or the Participant that there has been a Payment, or such earlier time
as is requested by the Company (collectively, the “Determination”).  For the
avoidance of doubt, the Accounting Firm may use the Option Redetermination
amount in determining the reduction of the Payments to the Safe Harbor Cap. 
Notwithstanding the foregoing, in the event (i) the Board shall determine before
the Change in Control that the Accounting Firm is precluded from performing such
services under applicable auditor independence rules or (ii) the Audit Committee
of the Board determines that it does not want the Accounting Firm to perform
such services because of auditor independence concerns or (iii) the Accounting
Firm is serving as accountant or auditor for the person(s) effecting the Change
in Control, the Board shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the “Accounting Firm” for all purposes of this
Plan).  All fees and expenses of the Accounting Firm shall be borne solely by
the Company, and the Company shall enter into any agreement reasonably requested
by the Accounting Firm in connection with the performance of the services
hereunder.  The Reimbursement Payment under this Schedule B with respect to any
Payments shall be made no later than 30 days following such Payment.  If the
Accounting Firm determines that no Excise Tax is payable by a Participant, it
shall furnish the Participant with a written opinion to such effect, and to the
effect that failure to report the Excise Tax, if any, on the Participant’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty.  In the event the Accounting Firm determines that
the Payments shall be reduced to the Safe Harbor Cap, it shall furnish the
Participant with a written opinion to such effect.  The Determination by the
Accounting Firm shall be binding upon the Company and the Participant.

(d)           As a result of the uncertainty in the application of Section 4999
of the Code at the time of the Determination, it is possible that Reimbursement
Payments which will not have been made by the Company should have been made
(“Underpayment”) or Reimbursement Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder.  In the event the amount of the Reimbursement Payment is less
than the amount necessary to reimburse the Participant for the Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of the Participant.  In the event the amount of the
Reimbursement Payment exceeds the amount necessary to reimburse the Participant
for the Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the

B-2


--------------------------------------------------------------------------------




Code) shall be promptly paid by the Participant (to the extent the Participant
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  The Participant shall
cooperate, to the extent his or her expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax. 
In the event that the Company makes a Reimbursement Payment to the Participant
and subsequently the Company determines that the value of any accelerated
vesting of stock options held by the Participant shall be redetermined within
the context of Treasury Regulation §1.280G-1 Q/A 33 (the “Option
Redetermination”), the Participant shall (i) file with the Internal Revenue
Service an amended federal income tax return that claims a refund of the
overpayment of the Excise Tax attributable to such Option Redetermination and
(ii) promptly pay the refunded Excise Tax to the Company; provided that the
Company shall pay all reasonable professional fees incurred in the preparation
of the Participant’s amended federal income tax return.  If the Option
Redetermination occurs in the same year that the Reimbursement Payment is
included in the Participant’s taxable income, then in addition to returning the
refund to the Company, the Participant will also promptly return to the Company
any tax benefit realized by the return of such refund and the return of the
additional tax benefit payment (all determinations pursuant to this sentence
shall be made by the Accounting Firm).  In the event that amounts payable to the
Participant under this Plan were reduced pursuant to paragraph (b) above and
subsequently the Participant determines there has been an Option Redetermination
that reduces the value of the Payments attributable to such options, the Company
shall promptly pay to the Participant any amounts payable under this Plan that
were not previously paid solely as a result of the provisions of paragraph (b)
above, up to the Safe Harbor Cap.

B-3


--------------------------------------------------------------------------------


Schedule C

FORM OF CIC SEPARATION AGREEMENT AND RELEASE (HEREIN
“AGREEMENT”)

In connection with the termination of your employment by Centennial Bank
Holdings, Inc. (the “Company”), effective                      , 200  , and in
accordance with the terms and conditions of the Centennial Bank Holdings, Inc.
Change In Control Severance Plan, as established December 11, 2006 (the “Plan”),
the Company agrees to provide you, contingent upon your execution of this
agreement, with the following severance payment and benefits:

·                  [description of severance payment and benefits to be
inserted]

In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

1.                                       You knowingly and voluntarily waive and
release forever whatever claims you ever had, now have or hereafter may have
against the Company and any subsidiary or affiliate of the Company, any of their
successors or assigns and any of their present and former employees, directors,
officers and agents (collectively referred to as “Releasees”), based upon any
matter, occurrence or event existing or occurring before the execution of this
agreement, including anything relating to your employment with the Company and
any of its subsidiaries or affiliates or to the termination of such employment
or to your status as a shareholder or creditor of the Company.

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”)(except that you do not waive
ADEA rights or claims that may arise after the date of this agreement).

2.                                       You agree never to institute any claim,
suit or action at law or in equity against any Releasee in any way by reason of
any claim you ever had, now have or hereafter may have relating to the matters
described in the two preceding paragraphs.

3.                                       The payment and benefits described
herein shall be in lieu of any and all other amounts to which you might be, are
now or may become entitled from the Company, its subsidiaries and affiliates
and, without limiting the generality of the foregoing, you hereby expressly
waive any right or claim that you may have or assert to payment for salary,
bonuses, medical, dental or hospitalization benefits, life insurance benefits or
attorneys’ fees; provided that notwithstanding any other provision of this
agreement, you do not waive any of your rights and the


--------------------------------------------------------------------------------




Company shall comply with its obligations with respect to continuation coverage
requirements under Section 4980B of the Internal Revenue Code of 1986, as
amended (commonly referred to as “COBRA”).

4.                                       You hereby expressly agree to comply
with the restrictions on your conduct set forth in Section 9 of the Plan for the
periods applicable to you (as if such Section 9 were directly incorporated in
this Agreement).  You acknowledge that your compliance with Section 9 of the
Plan is a material condition to the Company providing you with the payment and
benefits described herein and that the Company would not have agreed to provide
such payment or benefits absent your agreement.  You also acknowledge that
Section 9 of the Plan limits your ability to earn a livelihood in a Competitive
Enterprise (as defined in the Plan) and your relationships with Clients (as
defined in the Plan).  You acknowledge, however, that complying with Section 9
of the Plan will not result in severe economic hardship for you or your family.

[Your signature below will also constitute confirmation that (i) you have been
given at least 21 days within which to consider this release and its
consequences, (ii) you have been advised before signing this agreement to
consult, and have consulted, with an attorney of your choice, and (iii) you have
been advised that you may revoke this agreement at any time during the 7 day
period immediately following the date you signed this letter.][Subject to
revision based on circumstances of participant, and in accordance with
applicable law]

This agreement shall be governed by the laws of State of Colorado.

Please confirm by returning to                             the enclosed copy of
this agreement, signed in the place provided, that you have knowingly and
voluntarily decided to accept and agree to the foregoing.

CENTENNIAL BANK HOLDINGS, INC.

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

Name:

 

Date:

 

 

 

 

C-2


--------------------------------------------------------------------------------